Exhibit 10.35

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (this “Fourth Amendment”) is made and entered into as of
the 30th day of November, 2006, by and between CA-FOOTHILL RESEARCH CENTER
LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), and AFFYMAX,
INC., a Delaware corporation (“Tenant”).

RECITALS

A.                                   Landlord (as successor in interest by
conversion to EOP-Foothill Research Center, L.L.C., a Delaware limited liability
company, successor in interest to Spieker Properties, L.P., a California limited
partnership, successor in interest to Miranda Associates, a California general
partnership), as landlord, and Tenant (as successor in interest to Affymax
Research Institute, a California corporation), as tenant, are parties to that
certain Research and Development/Office Lease dated May 30, 1990 (the “Original
Lease”), as amended by  that certain Consent to Sublease dated July 30, 1990
(the “Consent”), that certain First Amendment to Lease dated November 16, 1999
(the “First Amendment”), that certain Second Amendment to Lease dated December
20, 1999 (the “Second Amendment”), and that certain Third Amendment dated
December 31, 2001 (the “Third Amendment”), (collectively, the “Lease”) pursuant
to which Landlord has leased to Tenant certain premises containing approximately
53,830 rentable square feet (referred to herein as the “Initial Premises”)
consisting of the entire building commonly known as 4001 Miranda Avenue located
at 4001 Miranda Avenue, Palo Alto, California (the “4001 Miranda Building”).

B.                                     Tenant has requested that additional
space containing approximately 30,630 rentable square feet consisting of the
entire 2-story building known as 4015 Miranda Avenue (the “4015 Miranda
Building”), as more particularly shown on Exhibit A hereto (the “Must-Take
Space”) be added to the Premises following the expiration of the existing
tenant’s lease for the Must-Take Space and that the Lease be appropriately
amended, and Landlord is willing to do the same on the following terms and
conditions.  The existing tenant of the Must-Take Space is Tibco Software, Inc.,
a Delaware corporation (“Tibco”), pursuant to a lease dated January 21, 2000
(the “Existing Lease”). Tibco has subleased the Must-Take Space to Tenant
pursuant to a Sublease dated September 1, 2006 (the “Tibco Sublease”), the term
of which is scheduled to expire on December 31, 2010, and Landlord has consented
to the Tibco Sublease pursuant to the terms of that certain Consent to Sublease
of approximately even date herewith.

C.                                     As described in the Lease, the 4001
Miranda Building and the 4015 Miranda Building are part of a project known as
the Foothill Research Center, which currently also includes the buildings
located at 4005 Miranda Avenue (the “4005 Miranda Building”) and at 4009 Miranda
Avenue (the “4009 Miranda Building”).

D.                                    The Lease by its terms shall expire on
September 30, 2007 (“Prior Termination Date”), and the parties desire to extend
the term of the Lease (the “Term”), all on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

I.                                         Expansion: Must-Take Space.

A.                                   Must-Take Space. Tenant shall be required
to lease from Landlord and Landlord shall be required to lease to Tenant the
Must-Take Space (as defined in Recital B above).

B.                                     Must-Take Effective Date.

1.                                       Subject to Subsection E below, Landlord
shall deliver possession of the Must-Take Space to Tenant and Tenant shall
accept such space on January 1, 2011 (the “Must-Take Effective Date”).  The Term
with respect to the Must-Take Space (the “Must-Take Term”) shall commence on the
Must-Take Effective Date and end, unless sooner terminated pursuant to the terms
of the Lease, as amended hereby, on the Extended Termination Date (as defined
below), it being the intention

1


--------------------------------------------------------------------------------


of the parties hereto that the term for the Must-Take Space and the Extended
Term for the Initial Premises shall be coterminous.  The Must-Take Effective
Date shall be delayed to the extent that Landlord fails to deliver possession of
the Must-Take Space for any reason, including but not limited to, holding over
by prior third party occupants.  Any such delay in the Must-Take Effective Date
shall not subject Landlord to any liability for any loss or damage resulting
therefrom; provided, however, Landlord, at its expense, shall use commercially
reasonable efforts to obtain possession of the Must-Take Space for delivery to
Tenant as soon as practicable following any such holdover.  If the Must-Take
Effective Date is delayed, the Extended Termination Date shall not be similarly
extended.  If Tenant is in occupancy of the Must-Take Space pursuant to the
Tibco Sublease on the day preceding the Must-Take Effective Date, the Tibco
Sublease shall be deemed terminated and Tenant shall be deemed to have taken
possession of the Must-Take Space pursuant to the terms of this Fourth Amendment
as of the Must-Take Effective Date.

2.                                       As of the Must-Take Effective Date, the
Must-Take Space shall become part of the Premises and the “Premises”, as defined
in the Lease, shall be increased from 53,830 rentable square feet in the 4001
Miranda Building to 84,460 rentable square in the 4001 Miranda Building and the
4015 Miranda Building by the addition of the Must-Take Space, subject to the
modifications to the Lease set forth in this Fourth Amendment.  The Must-Take
Space shall be subject to all the terms and conditions of the Lease except as
expressly modified herein and except that Tenant shall not be entitled to
receive any allowances, abatements or other financial concessions granted with
respect to the Initial Premises except as expressly provided in this Section I.

C.                                     Rent for Must-Take Space.

1.                                      The initial Base Rent rate per rentable
square foot for the Must-Take Space during the first year of the Must-Take Term
(the “Initial Base Rent”) shall equal the Prevailing Market (hereinafter
defined) rate per rentable square foot for the Must-Take Space, subject to the
Minimum Initial Base Rent and Maximum Initial Base Rent, all as set forth
below.  Base Rent during the Must-Take Term shall increase on each anniversary
of the Must-Take Effective Date by three percent (3%) of the Base Rent for the
previous period.  Base Rent attributable to the Must-Take Space shall be payable
in monthly installments in accordance with the terms and conditions of Section 4
of the Lease, provided that the CPI adjustments set forth in Paragraph 2 of the
First Amendment and Section 4(b) of the Lease shall not apply to the Must-Take
Space.

2.                                      During the Must-Take Term, Tenant shall
pay Property Expenses for the Must-Take Space on the same terms and conditions
set forth in the Lease, as amended by this Fourth Amendment, except that in
connection with the Must-Take Space, for purposes of Sections 6 and 47 of the
Lease the “Premises” shall mean the Must-Take Space, the “Building” shall mean
the 4015 Miranda Building, and “Tenant’s Percentage” for the Must-Take Space
shall be 15.9432%.

D.                                    Must-Take Space Improvements.  The
Must-Take Space (including improvements and personalty, if any) shall be
accepted by Tenant in its as-built, “as-is” condition and configuration existing
on the Must-Take Effective Date, including any improvements performed by Tenant
during the term of the Tibco Sublease, if any.  Following the Must-Take
Effective Date, Tenant may perform improvements to the Must-Take Space in
accordance with the Must-Take Work Letter attached hereto as Exhibit B and
Tenant shall be entitled to an improvement allowance in connection with such
work as more fully described in Exhibit B.  Any improvements performed by Tenant
to the Must-Take Space shall be subject to Section 12 of the Lease.  Landlord
and Tenant acknowledge that Tenant may perform improvements in the Must-Take
Space during Tenant’s possession thereof pursuant to the Tibco Sublease, and
that any such improvements shall be subject to the terms of the Existing Lease
and the Tibco Sublease (all as defined in Recital B).  Any such improvements
performed in the Must-Take Space during Tenant’s possession pursuant to the
Tibco Sublease

2


--------------------------------------------------------------------------------


shall be considered “Tenant Improvements” under the Lease effective upon the
Must-Take Effective Date, including for purposes of categorization of such
improvements pursuant to Section 12.B and Exhibit E of the Original Lease, as
though the same had been performed during the Must-Take Term.

E.                                      Existing Lease.  If the Existing Lease
terminates with respect to the Must- Take Space prior to December 31, 2010 and
the Tibco Sublease has not been previously terminated for any reason, the Tibco
Sublease automatically shall be deemed terminated as of the date of termination
of the Existing Lease (the “Early Termination Date”), the Must-Take Effective
Date automatically shall be accelerated to the day immediately following the
Early Termination Date (the “Advance Must-Take Effective Date”), Tenant shall be
deemed to have taken possession of the Must-Take Space pursuant to the terms of
the Lease and this Must-Take provision as of the Advance Must-Take Effective
Date, and the terms and conditions of this Lease applicable to the Must-Take
Space shall be in full force and effect with respect to the Must-Take Space as
of the Advance Must-Take Effective Date, except that (a) the Must-Take Term
shall be extended to include the period commencing upon the Advance Must-Take
Effective Date through and including December 31, 2010 (such period being
referred to herein as the “Advance Must-Take Term”), and (b) the Base Rent for
the Must-Take Space during the Advance Must-Take Term shall be the then
Prevailing Market rate for the Must-Take Space, as determined in accordance with
Subsection F below, as modified by this paragraph, provided that there shall be
no Minimum Initial Base Rent or Maximum Initial Base Rent for such purposes.
Landlord and Tenant acknowledge and agree that the determination of Base Rent
for the Advance Must-Take Term is independent of and shall not affect in any way
the determination of Base Rent for the remainder of the Must-Take Term, as set
forth in Subsection F below. In the event that the Tibco Sublease is in effect
but Tenant has not yet taken possession of a portion of the Must-Take Space by
the Advance Must-Take Effective Date, then Tenant shall take possession of such
portion of the Must-Take Space, in its then as-is condition, immediately upon
Landlord’s recovery of possession thereof, and Tenant shall not be required to
pay Rent with respect to such portion until Landlord has so recovered
possession.  Promptly following the Early Termination Date, if any (regardless
of whether such date is prior to April 1, 2010, notwithstanding Paragraph F.1
below), Landlord shall commence the procedure set forth in Subsection F below
for determining the Prevailing Market rate for the Must-Take Space during the
Advance Term.

F.                                      Procedure for Determining Prevailing
Market.

1.                                       No earlier than April 1, 2010, Landlord
shall advise Tenant of the applicable Initial Base Rent for the Must-Take Space
for the Must-Take Term (excluding Base Rent for the Advance Must-Take Term, if
any).  Tenant, within 30 days thereafter, shall either (i) give Landlord final
binding written notice (“Binding Notice”) of Tenant’s acceptance of Landlord’s
determination of the Initial Base Rent, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”).  If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such 30 day period, then the Initial Base Rent
set forth in Landlord’s notice shall be deemed correct and shall be binding on
Tenant.  If Tenant provides Landlord with a Binding Notice (or fails to act
within the 30 day period provided above), Landlord and Tenant shall enter into
the Must-Take Amendment (as defined below) upon the terms and conditions set
forth herein.  If Tenant provides Landlord with a Rejection Notice, Landlord and
Tenant shall work together in good faith to agree upon the Prevailing Market
rate.  Upon agreement, Landlord and Tenant shall enter into the Must-Take
Amendment in accordance with the terms and conditions hereof.  Notwithstanding
the foregoing, if Landlord and Tenant fail to agree upon the Prevailing Market
rate within 30 days after the date Tenant provides Landlord with a Rejection
Notice, Tenant, by written notice to Landlord (the “Arbitration Notice”) within
5 days after the expiration of such 30 day period, shall have the right to have
the Prevailing Market rate determined in accordance with the arbitration
procedures described in Paragraph 2 below. If Landlord and Tenant fail to agree
upon the Prevailing Market rate within the 30 day period

3


--------------------------------------------------------------------------------


described and Tenant fails to timely exercise its right to arbitrate, then the
Initial Base Rent set forth in Landlord’s notice shall be deemed correct and
shall be binding on Tenant.

2.                                       Arbitration Procedure.

(a)                                  If Tenant provides Landlord with an
Arbitration Notice, Landlord and Tenant, within 10 days after the date of the
Arbitration Notice, shall each simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Prevailing Market rate (collectively
referred to as the “Estimates”).  If the higher of such Estimates is not more
than 105% of the lower of such Estimates, then Prevailing Market rate shall be
the average of the two Estimates.  If the Prevailing Market rate is not resolved
by the exchange of Estimates, then, within 10 days after the exchange of
Estimates, Landlord and Tenant shall each select an appraiser to determine which
of the two Estimates most closely reflects the Prevailing Market rate.  Each
appraiser so selected shall be certified as an MAI appraiser or as an ASA
appraiser and shall have had at least 5 years experience within the previous 10
years as a real estate appraiser working in Palo Alto, California, with working
knowledge of current rental rates and practices.  For purposes hereof, an “MAI”
appraiser means an individual who holds an MAI designation conferred by, and is
an independent member of, the American Institute of Real Estate Appraisers (or
its successor organization, or in the event there is no successor organization,
the organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

(b)                                 Upon selection, Landlord’s and Tenant’s
appraisers shall work together in good faith to agree upon which of the two
Estimates most closely reflects the Prevailing Market rate.  The Estimate chosen
by such appraisers shall be binding on both Landlord and Tenant as the Initial
Base Rent for the Must-Take Space during the first year of the Must-Take Term,
subject to the terms of clause (d) below regarding the Minimum Initial Base Rent
and the Maximum Initial Base Rent, both as defined therein.  If either Landlord
or Tenant fails to appoint an appraiser within the 10 day period referred to
above, the appraiser appointed by the other party shall be the sole appraiser
for the purposes hereof.  If the two appraisers cannot agree upon which of the
two Estimates most closely reflects the Prevailing Market rate within 20 days
after their appointment, then, within 10 days after the expiration of such 20
day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria.  Once the third appraiser (i.e. arbitrator) has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within 20 days, the arbitrator shall make his determination of which of
the two Estimates most closely reflects the Prevailing Market rate and such
Estimate shall be binding on both Landlord and Tenant as the Initial Base Rent
rate for the Must-Take Space, subject to the terms of clause (d) below regarding
the Minimum Initial Base Rent and the Maximum Initial Base Rent, both as defined
therein. If the arbitrator believes that expert advice would materially assist
him, he may retain one or more qualified persons to provide such expert advice. 
The parties shall share equally in the costs of the arbitrator and of any
experts retained by the arbitrator.  Any fees of any appraiser, counsel or
experts engaged directly by Landlord or Tenant, however, shall be borne by the
party retaining such appraiser, counsel or expert.

(c)                                  If the Prevailing Market rate (and
accordingly the Initial Base Rent) has not been determined by the Must-Take
Effective Date,

4


--------------------------------------------------------------------------------


Tenant shall commence payment of Base Rent for the Must-Take Space as of the
Must-Take Effective Date at the baseline rate of $38.40 per rentable square foot
per annum; provided that in the event of a Must-Take Advance Term Tenant shall
instead commence payment of Base Rent equal to the Base Rent that Tenant would
have paid during the Advance Must-Take Term pursuant to the Tibco Sublease had
the Tibco Sublease remained in effect, until such time as the Base Rent for the
Advance Must-Take Term is determined.  Upon determination of the Initial Base
Rent, the Initial Base Rent for the Must-Take Space shall be retroactively
adjusted to the applicable effective date.  If such adjustment results in an
underpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of
such underpayment within 30 days after the determination thereof.  If such
adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease for the Must-Take Space and, to the extent necessary, any subsequent
installments, until the entire amount of such overpayment has been credited
against Base Rent for the Must-Take Space.

(d)                                 Notwithstanding anything to the contrary
contained herein, the parties agree that the Initial Base Rent for the Must-Take
Space (except as provided herein with respect to an Advance Must-Take Term)
shall not be less than $30.72 per rentable square foot per annum (the “Minimum
Initial Base Rent”) and shall not be greater than $46.08 per rentable square
foot per annum (the “Maximum Initial Base Rent”), regardless of any
determination of Prevailing Market rate made by the appraisers or arbitrator, as
described above.

G.                                     Must-Take Amendment.  Following the
determination of the Initial Base Rent for the Must-Take Space (whether for the
primary Must-Take Term or for an Advance Must-Take Term), Landlord shall prepare
an amendment (the “Must-Take Amendment”) to reflect the Base Rent, term and
other appropriate terms for the Must-Take Space.  The Renewal Amendment shall be
sent to Tenant within a reasonable time after receipt of the Binding Notice and
Tenant shall execute and return the Renewal Amendment to Landlord within 15 days
after Tenant’s receipt of same, but, upon final determination of the Prevailing
Market rate applicable during the Must-Take Term as described herein, the Base
Rent for the Must-Take Space shall be fully effective whether or not the
Must-Take Amendment is executed.

H.                                    Prevailing Market.  For purposes of this
Must-Take provision, “Prevailing Market” shall mean the arms length fair market
annual rental rate per rentable square foot under new leases entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Buildings and office buildings
comparable to the Building in the Palo Alto, California area.  The determination
of Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs (including the Must-Take Allowance) and
other concessions and the manner, if any, in which the landlord under any such
lease is reimbursed for operating expenses and taxes.

II.                                    Extension.  The Term of the Lease is
hereby extended for a period of 84 months and shall expire on September 30, 2014
(“Extended Termination Date”), unless sooner terminated in accordance with the
terms of the Lease.  That portion of the Term commencing the day immediately
following the Prior Termination Date (“Extension Date”) and ending on the
Extended Termination Date shall be referred to herein as the “Extended Term”.

III.                                Base Rent. The Base Rent, Property Expenses
and all other charges under the Lease, including the adjustments set forth in
Paragraph 2 of the First Amendment, shall be payable as provided therein with
respect to the Initial Premises through and including the

5


--------------------------------------------------------------------------------


Prior Termination Date.  As of the Extension Date, the schedule of Base Rent
payable with respect to the Initial Premises during the Extended Term is the
following:

Period

 

Annual Rate
Per Square Foot

 

Monthly
Base Rent

 

10/01/07 – 09/30/08

 

$

31.80

 

$

142,649.50

 

10/01/08 – 09/30/09

 

$

32.75

 

$

146,911.04

 

10/01/09 – 09/30/10

 

$

33.74

 

$

151,352.02

 

10/01/10 – 09/30/11

 

$

34.75

 

$

155,882.71

 

10/01/11 – 09/30/12

 

$

35.79

 

$

160,547.98

 

10/01/12 – 09/30/13

 

$

36.86

 

$

165,347.82

 

10/01/13 – 09/30/14

 

$

37.97

 

$

170,327.09

 

 

Section 4(b) of the Lease and Paragraph 2 of the First Amendment (CPI
adjustments) shall be of no force or effect during the Extended Term.  All Base
Rent during the Extended Term shall be payable by Tenant in accordance with the
terms of the Lease, as amended hereby.

IV.                                 Security Deposit and Letter of Credit.

A.                                   Modifications to Lease.  Section 5 of the
Original Lease is hereby amended to delete all references to a letter of credit,
the parties hereto acknowledging that the provisions of this Section IV shall
govern any letter of credit (including the Letter of Credit defined below)
obtained by Tenant for the benefit of Landlord in connection with the Lease, as
amended hereby.  Landlord and Tenant acknowledge that all references in Section
5 of the Lease to an Additional Deposit are of no force and effect, as pursuant
to Paragraph 2 of the Second Amendment, the entire Current Security Deposit
(defined in Paragraph D below) is the “Security Deposit” under the Lease.

B.                                     Letter of Credit.

1.                                      General Provisions.  Simultaneously with
Tenant’s execution and delivery of this Fourth Amendment, Tenant shall deliver
to Landlord, as collateral for the full performance by Tenant of all of its
obligations under the Lease, as amended hereby and from time to time hereafter,
and for all losses and damages Landlord may suffer as a result of Tenant’s
default beyond applicable notice and cure periods, including, but not limited
to, any post lease termination damages under section 1951.2 of the California
Civil Code, a standby, unconditional, irrevocable, transferable letter of credit
(the “Letter of Credit”), which Letter of Credit shall: (a) be in the amount of
$1,135,000.00 (the “LOC Amount”); (b) be issued on the form attached hereto as
Exhibit D; (c) name Landlord as its beneficiary; and (d) be drawn on an FDIC
insured financial institution satisfactory to the Landlord.  The Letter of
Credit (and any renewals or replacements thereof) shall be for a term of not
less than 1 year.  Tenant agrees that it shall from time to time, as necessary,
whether as a result of a draw on the Letter of Credit by Landlord pursuant to
the terms hereof or as a result of the expiration of the Letter of Credit then
in effect, renew or replace the original and any subsequent Letter of Credit so
that a Letter of Credit, in the amount required hereunder, is continuously in
effect until a date (the “Final LOC Expiration Date”) which is at least 60 days
after the Extended Termination Date of the Lease, as the same may be further
extended or renewed.  If the Letter of Credit held by Landlord expires earlier
than the Final LOC Expiration Date (whether by reason of a stated expiration
date or a notice of termination or non-renewal given by the issuing bank),
Tenant shall deliver a new Letter of Credit or certificate of renewal or
extension (a “Renewal or Replacement LOC”) to Landlord not later than 60 days
prior to the expiration date of the Letter of Credit then held by Landlord.  Any
Renewal or Replacement LOC shall comply with all of the provisions of this
Section IV.B.

2.                                      Drawings under Letter of Credit.
Landlord may, without prejudice to any other remedy provided in the Lease or by
law, draw on the Letter of Credit and use all or part of the proceeds in
accordance with the provisions of Section IV.B.3 below.  In addition, if Tenant
fails to furnish a Renewal or Replacement LC complying with all of the
provisions of this

6


--------------------------------------------------------------------------------


Section IV.B at least 60 days prior to the stated expiration date of the Letter
of Credit then held by Landlord, Landlord may draw upon such Letter of Credit
and hold the proceeds thereof (and such proceeds need not be segregated) in
accordance with the terms of this Section IV.B (the “LOC Proceeds Account”).

3.                                       Use of Proceeds by Landlord.  Subject
to the provisions of this Paragraph 3, the proceeds of the Letter of Credit
shall constitute Landlord’s sole and separate property (and not Tenant’s
property or the property of Tenant’s bankruptcy estate) and, following Tenant’s
default under the Lease, as amended hereby or as hereafter further amended,
beyond any applicable notice and cure period, or as otherwise specifically
agreed by Landlord and Tenant,  Landlord may immediately upon any draw (and
without notice to Tenant, other than any notice otherwise required under the
Lease prior to an event of default) apply or offset the proceeds of the Letter
of Credit: (a)  against any Rent payable by Tenant under this Lease that is not
paid when due; (b) against all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it may suffer as a result of Tenant’s
failure to comply with one or more provisions of this Lease, including any
damages arising under section 1951.2 of the California Civil Code following
termination of the Lease; (c) against any costs incurred by Landlord in
connection with the Lease (including attorneys’ fees); and (d) against any other
amount that Landlord may spend or become obligated to spend by reason of
Tenant’s default.  Provided Tenant is not then in default of its obligations
under the Lease, Landlord agrees to pay to Tenant within 60 days after the Final
LOC Expiration Date the amount of any proceeds of the Letter of Credit received
by Landlord and not applied as allowed above; provided, that if prior to the
Final LOC Expiration Date a voluntary petition is filed by Tenant or any
guarantor of the Lease (if any), or an involuntary petition is filed against
Tenant or any guarantor of the Lease (if any) by any of Tenant’s or such
guarantor’s creditors, under the Federal Bankruptcy Code, then Landlord shall
not be obligated to make such payment in the amount of the unused Letter of
Credit proceeds until either all preference issues relating to payments under
this Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed, in each case pursuant to a
final court order not subject to appeal or any stay pending appeal.

4.                                       Additional Covenants of Tenant.  If, as
result of any application or use by Landlord of all or any part of the Letter of
Credit, the amount of the Letter of Credit shall be less than the Letter of
Credit Amount, Tenant shall, within 5 days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency (or a
replacement letter of credit in the total Letter of Credit Amount), and any such
additional (or replacement) letter of credit shall comply with all of the
provisions of this Section IV.B, and if Tenant fails to comply with the
foregoing, notwithstanding anything to the contrary contained in this Lease, the
same shall constitute an incurable default by Tenant.  Tenant further covenants
and warrants that it will neither assign nor encumber the Letter of Credit or
any part thereof and that neither Landlord nor its successors or assigns will be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.

5.                                       Nature of Letter of Credit.  Landlord
and Tenant (a) acknowledge and agree that in no event or circumstance shall the
Letter of Credit or any renewal thereof or substitute therefor or any proceeds
thereof (including the LOC Proceeds Account) be deemed to be or treated as a
“security deposit” under any Law applicable to security deposits in the
commercial context including Section 1950.7 of the California Civil Code, as
such section now exist or as may be hereafter amended or succeeded (“Security
Deposit Laws”), (b) acknowledge and agree that the Letter of Credit (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (c) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Tenant hereby waives the
provisions of Section 1950.7 of

7


--------------------------------------------------------------------------------


the California Civil Code and all other provisions of Law, now or hereafter in
effect, which (i) establish the time frame by which Landlord must refund a
security deposit under a lease, and/or (ii) provide that Landlord may claim from
the security deposit only those sums reasonably necessary to remedy Defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums specified above
in this Section IV.B.3.

6.                                       Application.  The provisions of this
Section IV.B shall apply to the Letter of Credit or any Renewal or Replacement
LOC notwithstanding any provisions to the contrary contained in the Lease.

C.                                     Reductions in Letter of Credit.  So long
as Tenant under the Lease is the “Tenant” named in this Fourth Amendment, the
LOC Amount may be reduced at the times and to the corresponding amounts
specified in Paragraphs 1 and  2 below on the dates set forth therein (each a
“Reduction Date”), if each of the following conditions is satisfied to
Landlord’s satisfaction:  (i) Tenant is not and has not been in default under
the terms of the Lease beyond any applicable cure period during the 36 month
period preceding the applicable Reduction Date, (ii) at the time of the
applicable Reduction Date, Tenant’s product known as Hematide is approved by the
US Food & Drug Administration for medical use in humans, (iii) at the time of
the applicable Reduction Date, Hematide is generally available for prescription
and distribution through appropriate medical channels, and (iv) at the time of
the applicable Reduction Date, Tenant has Working Capital (as defined below) on
hand in excess of (A) twenty-four (24), multiplied by (B) Tenant’s Average Burn
Rate (as defined below).  “Working Capital” shall be determined by Landlord in
its reasonable discretion and shall mean assets less intangible assets and total
liabilities, with intangible assets including nonmaterial benefits such as
goodwill, patents, copyrights, and trademarks.  “Average Burn Rate” also shall
be determined by Landlord in its reasonable discretion and shall mean (i) the
sum of Tenant’s expenses for the previous 12 months, divided by (ii) twelve
(12). Tenant shall deliver to Landlord for review Tenant’s financial statements
prepared in accordance with generally accepted accounting principles and audited
by a nationally recognized public accounting firm reasonably acceptable to
Landlord, and any other financial information reasonably requested by Landlord
in connection with Landlord’s determination of Working Capital and Burn Rate.

1.                                       Subject to the foregoing, at any time
after the end of the 61st month of the Extended Term, the LOC Amount may be
reduced to $1,010,000.00.

2.                                       Subject to the foregoing, at any time
after the end of the 73rd month of the Extended Term, the LOC Amount may be
reduced to $885,000.00.

D.                                    Security Deposit.  Landlord and Tenant
hereby acknowledge and agree that, in accordance with the terms of Paragraph 5
of the Original Lease, Paragraph 1 of the Second Amendment and Section I.A of
the Third Amendment, Landlord currently holds a cash security deposit (the
“Current Security Deposit”) from Tenant in the amount of $1,235,000.00, which as
described in the Second Amendment constitutes a single “Security Deposit” under
the Lease.  Provided that Tenant is not in default under the Lease, as amended
hereby, as of the date Landlord has received the Letter of Credit and Landlord
and Tenant have fully executed and delivered this Fourth Amendment, Landlord
shall return the then unapplied portion of the Current Security Deposit to
Tenant, less $50,000.00, within 45 days. Tenant acknowledges and agrees that
Landlord will retain $50,000.00 of the Current Security Deposit (the “Remaining
Security Deposit”) to be held by Landlord for the Extended Term, as the same may
be further extended or renewed, as an ongoing cash Security Deposit under the
Lease, as amended hereby, which shall be subject to the provisions governing the
Security Deposit set forth Paragraph 5 of the Original Lease, Paragraph 1 of the
Second Amendment and Section I.A of the Third Amendment.  Notwithstanding
anything in the Lease to the contrary, Tenant shall not have the right to
convert the Remaining Security Deposit into a letter of credit.

V.                                     Property Expenses.  For the period
commencing with the Extension Date and ending on the Extended Termination Date,
Tenant shall continue to pay for Property Expenses

8


--------------------------------------------------------------------------------


applicable to the Initial Premises in accordance with the terms of the Lease, as
amended hereby.

VI.                                 Renewal Option.

A.                                   Grant of Option; Conditions.  Tenant shall
have the right to extend the Extended Term (the “Renewal Option”) with respect
to all of the Premises (as then defined under the Lease) that are coterminous
with the Initial Premises for one additional period of 5 years commencing on the
day following the Extended Termination Date and ending on the 5th anniversary of
the Extended Termination Date (the “Renewal Term”), if:

1.                                      Landlord receives notice of exercise
(“Initial Renewal Notice”) not less than 9 full calendar months prior to the
expiration of the Extended Term and not more than 15 full calendar months prior
to the expiration of the Extended Term; and

2.                                      Tenant is not in default under the Lease
beyond any applicable cure periods at the time that Tenant delivers its Initial
Renewal Notice or at the time Tenant delivers its Binding Notice (as defined
below); and

3.                                      No part of the Premises is sublet (other
than pursuant to a Permitted Transfer, as defined in Section 24 of the Lease, as
amended by this Fourth Amendment) at the time that Tenant delivers its Initial
Renewal Notice or at the time Tenant delivers its Binding Notice; and

4.                                      The Lease has not been assigned (other
than pursuant to a Permitted Transfer, as defined in Section 24 of the Lease, as
amended by this Fourth Amendment) prior to the date that Tenant delivers its
Initial Renewal Notice or prior to the date Tenant delivers its Binding Notice.

B.                                     Terms Applicable to Premises During
Renewal Term.

1.                                      The initial Base Rent rate per rentable
square foot for the Premises during the Renewal Term shall equal the Prevailing
Market (hereinafter defined) rate per rentable square foot for the Premises. 
Base Rent during the Renewal Term shall increase, if at all, in accordance with
the increases assumed in the determination of Prevailing Market rate.  Base Rent
attributable to the Premises shall be payable in monthly installments in
accordance with the terms and conditions of Section 4 of the Lease, as amended
hereby.

2.                                      Tenant shall pay Property Expenses for
the Premises during the Renewal Term in accordance with Sections 4 and 6 of the
Lease, as amended hereby, and the manner and method in which Tenant reimburses
Landlord for Tenant’s share of Property Expenses shall be some of the factors
considered in determining the Prevailing Market rate for the Renewal Term.

C.                                     Procedure for Determining Prevailing
Market.  Within 30 days after receipt of Tenant’s Initial Renewal Notice,
Landlord shall advise Tenant of the applicable Base Rent rate for the Premises
for the Renewal Term.  Tenant, within 15 days after the date on which Landlord
advises Tenant of the applicable Base Rent rate for the Renewal Term, shall
either (i) give Landlord final binding written notice (“Binding Notice”) of
Tenant’s exercise of its Renewal Option, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”).  If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such 15 day period, Tenant’s Renewal Option
shall be null and void and of no further force and effect.  If Tenant provides
Landlord with a Binding Notice, Landlord and Tenant shall enter into the Renewal
Amendment (as defined below) upon the terms and conditions set forth herein.  If
Tenant provides Landlord with a Rejection Notice, Landlord and Tenant shall work
together in good faith to agree upon the Prevailing Market rate for the Premises
during the Renewal Term.  Upon agreement, Tenant shall provide Landlord with
Binding Notice and Landlord and Tenant shall enter into the Renewal Amendment in
accordance with the terms and conditions hereof.  Notwithstanding the foregoing,
if Landlord and Tenant fail to agree upon the Prevailing Market rate within 30
days after the date Tenant provides Landlord

9


--------------------------------------------------------------------------------


with the Rejection Notice, Tenant, by written notice to Landlord (the
“Arbitration Notice”) within 10 days after the expiration of such 30 day period,
shall have the right to have the Prevailing Market rate determined in accordance
with the arbitration procedures described in Subsection D below.  If Landlord
and Tenant fail to agree upon the Prevailing Market rate within the 30 day
period described and Tenant fails to timely exercise its right to arbitrate,
Tenant’s Renewal Option shall be deemed to be null and void and of no further
force and effect.

D.                                    Arbitration Procedure.

1.                                      If Tenant provides Landlord with an
Arbitration Notice, Landlord and Tenant, within 10 days after the date of the
Arbitration Notice, shall each simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Prevailing Market rate for the Premises
during the Renewal Term (collectively referred to as the “Estimates”).  If the
higher of such Estimates is not more than 105% of the lower of such Estimates,
then Prevailing Market rate shall be the average of the two Estimates.  If the
Prevailing Market rate is not resolved by the exchange of Estimates, then,
within 10 days after the exchange of Estimates, Landlord and Tenant shall each
select an appraiser to determine which of the two Estimates most closely
reflects the Prevailing Market rate for the Premises during the Renewal Term. 
Each appraiser so selected shall be certified as an MAI appraiser or as an ASA
appraiser and shall have had at least 5 years experience within the previous 10
years as a real estate appraiser working in Palo Alto, California, with working
knowledge of current rental rates and practices.  For purposes hereof, an “MAI”
appraiser means an individual who holds an MAI designation conferred by, and is
an independent member of, the American Institute of Real Estate Appraisers (or
its successor organization, or in the event there is no successor organization,
the organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

2.                                      Upon selection, Landlord’s and Tenant’s
appraisers shall work together in good faith to agree upon which of the two
Estimates most closely reflects the Prevailing Market rate for the Premises. 
The Estimate chosen by such appraisers shall be binding on both Landlord and
Tenant as the Base Rent rate for the Premises during the Renewal Term.  If
either Landlord or Tenant fails to appoint an appraiser within the 10 day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes hereof.  If the two appraisers cannot agree upon
which of the two Estimates most closely reflects the Prevailing Market within 30
days after their appointment, then, within 10 days after the expiration of such
30 day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria.  Once the third appraiser (i.e. arbitrator) has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within 20 days, the arbitrator shall make his determination of which of
the two Estimates most closely reflects the Prevailing Market rate and such
Estimate shall be binding on both Landlord and Tenant as the Base Rent rate for
the Premises.  If the arbitrator believes that expert advice would materially
assist him, he may retain one or more qualified persons to provide such expert
advice.  The parties shall share equally in the costs of the arbitrator and of
any experts retained by the arbitrator.  Any fees of any appraiser, counsel or
experts engaged directly by Landlord or Tenant, however, shall be borne by the
party retaining such appraiser, counsel or expert.

3.                                      If the Prevailing Market rate has not
been determined by the commencement date of the Renewal Term, Tenant shall pay
Base Rent upon the terms and conditions in effect during the last month of the
initial Term for the Premises until such time as the Prevailing Market rate has
been determined.  Upon such determination, the Base Rent for the Premises shall
be retroactively adjusted to the commencement of the

10


--------------------------------------------------------------------------------


Renewal Term for the Premises.  If such adjustment results in an underpayment of
Base Rent by Tenant, Tenant shall pay Landlord the amount of such underpayment
within 30 days after the determination thereof.  If such adjustment results in
an overpayment of Base Rent by Tenant, Landlord shall credit such overpayment
against the next installment of Base Rent due under the Lease and, to the extent
necessary, any subsequent installments, until the entire amount of such
overpayment has been credited against Base Rent.

E.                                      Renewal Amendment.  If Tenant is
entitled to and properly exercises its Renewal Option, Landlord shall prepare an
amendment (the “Renewal Amendment”) to reflect changes in the Base Rent, Term,
Termination Date and other appropriate terms.  The Renewal Amendment shall be
sent to Tenant within a reasonable time after receipt of the Binding Notice and
Tenant shall execute and return the Renewal Amendment to Landlord within 15 days
after Tenant’s receipt of same, but, upon final determination of the Prevailing
Market rate applicable during the Renewal Term as described herein, an otherwise
valid exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

F.                                      Definition of Prevailing Market.  For
purposes of this Renewal Option, “Prevailing Market” shall mean the arms length
fair market annual rental rate per rentable square foot under renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and office buildings comparable to the Building in the Palo Alto, California
area.  The determination of Prevailing Market shall take into account any
material economic differences between the terms of this Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes.   The determination of
Prevailing Market shall also take into consideration any reasonably anticipated
changes in the Prevailing Market rate from the time such Prevailing Market rate
is being determined and the time such Prevailing Market rate will become
effective under this Lease.

VII.                             Rights of First Offer.

A.                                   Grant of Option; Conditions.  Tenant shall
have the one time right of first offer (each a “Right of First Offer”) with
respect to each of the following spaces, as more particularly shown on Exhibits
E-1 - E-8, respectively (each an “Offering Space”):

1.                                      Approximately 41,504 rentable square
feet in the 4005 Miranda Building known as Suite 100, currently leased to Tibco
pursuant to the Existing Lease (both as defined in Recital B), which is
scheduled to expire by its terms on December 31, 2010, subject to one (1)
renewal option for an additional five (5) year term;

2.                                      Approximately 5,988 rentable square feet
in the 4005 Miranda Building known as Suite 150, the current lease for which is
scheduled to expire on December 31, 2009;

3.                                      Approximately 1,825 rentable square feet
in the 4005 Miranda Building known as Suite 160, the current lease for which is
scheduled to expire on December 31, 2009;

4.                                      Approximately 4,513 rentable square feet
in the 4005 Miranda Building known as Suite 175, the current lease for which is
scheduled to expire on April 30, 2007, subject to one (1) renewal option for an
additional one (1) year term;

5.                                      Approximately 24,541 rentable square
feet in the 4009 Miranda Building known as Suite 100, currently leased to Tibco
pursuant to the Existing Lease, which is scheduled to expire by its terms on
December 31, 2010, subject to one (1) renewal option for an additional five (5)
year term;

6.                                      Approximately 15,826 rentable square
feet in the 4009 Miranda Building

11


--------------------------------------------------------------------------------


known as Suite 200 (“4009/200”), the current lease for which is scheduled to
expire on October 30, 2010;

7.                                      Approximately 6,015 rentable square feet
in the 4009 Miranda Building known as Suite 225 (“4009/225”), the current lease
for which is scheduled to expire on June 30, 2009, subject to one (1) renewal
option for an additional five (5) year term;

8.                                      Approximately 7,448 rentable square feet
in the 4009 Miranda Building known as Suite 250 (“4009/250”), the current lease
for which is scheduled to expire on June 30, 2009, subject to one (1) renewal
option for an additional five (5) year term.

Each currently scheduled expiration date listed above is referred to herein as a
“Scheduled Expiration Date”; provided that if an existing tenant in an Offering
Space exercises a currently existing renewal option listed above, the “Scheduled
Expiration Date” for that Offering Space shall instead mean the expiration date
as so extended.

Tenant’s Right of First Offer shall be exercised with respect to each Offering
Space as follows: Landlord shall advise Tenant (the “Advice”), no later than 120
days prior to the Scheduled Expiration Date for the applicable Offering Space,
but prior to leasing such Offering Space to a third party, of the size and
location of the applicable Offering Space and the terms under which Landlord is
prepared to lease such Offering Space to Tenant, which terms shall reflect the
Prevailing Market (hereinafter defined) rate for such Offering Space as
reasonably determined by Landlord.  Tenant may lease such Offering Space in its
entirety only, under such terms, by delivering written notice of exercise to
Landlord (the “Notice of Exercise”) within 10 days after the date of the Advice,
except that Tenant shall have no such Right of First Offer and Landlord need not
provide Tenant with an Advice, if:

a.                                       Tenant is in default under the Lease
beyond any applicable cure periods at the time that Landlord would otherwise
deliver the Advice; or

b.                                      more than fifty-five percent (55%) of
the rentable square footage of the Premises is sublet (other than pursuant to a
Permitted Transfer, as defined in Section 24 of the Lease, as amended by this
Fourth Amendment) at the time Landlord would otherwise deliver the Advice; or

c.                                       the Lease has been assigned (other than
pursuant to a Permitted Transfer, as defined in Section 24 of the Lease, as
amended by this Fourth Amendment) prior to the date Landlord would otherwise
deliver the Advice; or

d.                                      the Offering Space is not intended for
the exclusive use of Tenant, and/or of any transferee of a Permitted Transfer,
during the Term.

B.                                     Terms for Offering Space.

1.                                      The term for the applicable Offering
Space shall commence upon the commencement date stated in the Advice and
thereupon such Offering Space shall be considered a part of the Premises,
provided that all of the terms stated in the Advice, including the term
applicable to the Offering Space, shall govern Tenant’s leasing of such Offering
Space and only to the extent that they do not conflict with the Advice, the
terms and conditions of this Lease, as amended hereby, shall apply to such
Offering Space.

2.                                      Tenant shall pay Base Rent and
Additional Rent for the applicable Offering Space in accordance with the terms
and conditions of the Advice, which terms and conditions shall reflect the
Prevailing Market rate for such Offering Space as determined in Landlord’s
reasonable judgment.

3.                                      The applicable Offering Space (including
improvements and personalty, if any) shall be accepted by Tenant in its “as-is”
condition and as-built

12


--------------------------------------------------------------------------------


configuration existing on the earlier of the date Tenant takes possession of
such Offering Space or as of the date the term for such Offering Space
commences, unless the Advice specifies any work to be performed by Landlord in
such Offering Space, in which case Landlord shall perform such work in such
Offering Space.  If Landlord is delayed delivering possession of the applicable
Offering Space due to the holdover or unlawful possession of such space by any
party, Landlord shall use reasonable efforts to obtain possession of the space,
and the commencement of the term for such Offering Space shall be postponed
until the date Landlord delivers possession of such Offering Space to Tenant
free from occupancy by any party.

C.                                     Termination of Right of First Offer.  The
rights of Tenant hereunder with respect to the Offering Space shall terminate on
the earlier to occur of: (i) September 30, 2013; (ii) with respect to any
particular Offering Space, Tenant’s failure to exercise its Right of First Offer
with respect to such space within the 10 day period provided in Section A above;
and (iii) with respect to any particular Offering Space, the date Landlord would
have provided Tenant an Advice for such space if Tenant had not been in
violation of one or more of the conditions set forth in Section A above.

D.                                    Offering Amendment.  If Tenant exercises
its Right of First Offer, Landlord shall prepare an amendment (the “Offering
Amendment”) adding the applicable Offering Space to the Premises on the terms
set forth in the Advice and reflecting the changes in the Base Rent, Security
Deposit, Rentable Square Footage of the Premises, Tenant’s Pro Rata Share and/or
Percentage Share and other appropriate terms.  A copy of the Offering Amendment
shall be sent to Tenant within a reasonable time after Landlord’s receipt of the
Notice of Exercise executed by Tenant, and Tenant shall execute and return the
Offering Amendment to Landlord within 30 days thereafter, but an otherwise valid
exercise of the Right of First Offer shall be fully effective whether or not the
Offering Amendment is executed.

E.                                      Definition of Prevailing Market.  For
purposes of this Right of First Offer provision, “Prevailing Market” shall mean
the annual rental rate per square foot for space comparable to the Offering
Space in the building in which the Offering Space is located and office
buildings comparable to the applicable building in the Palo Alto, California
area under leases and renewal and expansion amendments being entered into at or
about the time that Prevailing Market is being determined, giving appropriate
consideration to tenant concessions, brokerage commissions, tenant improvement
allowances, existing improvements in the space in question, and the method of
allocating operating expenses and taxes.

F.                                      Subordination. Notwithstanding anything
herein to the contrary, Tenant’s Right of First Offer for 4009/200 is subject
and subordinate to the right of first offer of the current tenant of 4009/225
and 4009/250 as set forth in such tenant’s lease as of the date of this
Amendment.

G.                                     Early Availability.  If any existing
lease set forth in Section A is terminated and Landlord regains possession of
the applicable Offering Space prior to the Scheduled Expiration Date for such
space, then notwithstanding Subsection A above, the period for Landlord’s
delivery of an Advice for such Offering Space shall instead be no later than 90
days following Landlord’s recovery of possession.

VIII.                         Other Miscellaneous Provisions.  Landlord and
Tenant agree that, effective as of the date of this Fourth Amendment (unless
different effective date(s) is/are specifically referenced in this Section), the
Lease shall be amended in the following additional respects:

A.                                   Deletions.  Each of the following
provisions is hereby deleted from the Lease in its entirety and shall be of no
further force or effect:  Sections 2 (Option to Extend) (as confirmed in
Paragraph 3 of the First Amendment), 35.1 (Right of First Offer to Lease),
Section 35.2 (Second Right of Offer and Refusal for Sale), 37 (Move-In Bonus)
and 51 (Conditions) of the Original Lease.  Tenant acknowledges that Landlord
has no further obligations to Tenant under the Work Letter attached as Exhibit C
to the Lease to construct Landlord Work or to disburse any portion of

13


--------------------------------------------------------------------------------


the Tenant Improvements Allowance or Additional Allowance (all as defined
therein), and that the Work Letter has no application to the Must-Take Work
Letter or Initial Premises Work Letter except to the extent that Paragraph 13 of
the Work Letter is specifically incorporated therein.

B.                                     Definitions and General Lease
Modifications.  Landlord and Tenant acknowledge and agree that for purposes of
the Lease and for this Fourth Amendment, the term “Complex” shall mean the
entire Foothill Research Center, including the “Complex” as defined in the
Original Lease, consisting of the 4001 Miranda Building, the 4005 Miranda
Building and the 4009 Miranda Building, and the 4015 Miranda Building and the
separate legal parcel on which it is located.  Accordingly “Tenant’s Percentage”
for the Initial Premises is hereby amended from 33.33% to 28.0189%, reflecting a
total rentable square footage for the Complex of 192,120.  The term “Common
Areas” shall include the common areas serving the entire Complex, as defined in
this Paragraph B, including any Common Areas in the vicinity of the 4015 Miranda
Building that may not be shown on Exhibit A to the Original Lease.  With respect
only to Multi-Tenant Buildings (as defined below), “Common Areas” also shall
mean the common areas inside the applicable building, such as lobbies, corridors
and common area restrooms. “Building” shall mean the building in the Complex in
which the applicable portion of the Premises is located.  If Tenant leases any
space in the Complex in a building in which Tenant does not lease the entire
Building, pursuant to a Right of First Offer of otherwise, such Building shall
be referred to herein as a “Multi-Tenant Building”.  No representations by
Landlord set forth in the Original Lease with respect to the Initial Premises
shall be deemed remade in connection with the Must-Take Space or any Offering
Space, unless specifically provided for herein.

C.                                     Landlord’s Address for Notices and
Payment of Rent. Notwithstanding anything to the contrary contained in the
Lease, Landlord’s address for notices and payment of Rent set forth in Section
4(d) of the Original Lease is hereby deleted in its entirety and replaced with
the following:

“Landlord:

With a copy to:

 

 

CA-Foothill Research Center Limited Partnership
c/o Equity Office
950 Tower Lane, Suite 950
Foster City, California 94404
Attention: Foothill Property Manager



Equity Office
One Market Street
Spear Tower, Suite 600
San Francisco, CA 94105
Attn: San Jose Regional Counsel

 

All payments of Rent shall be payable to the entity, and sent to the address,
Landlord designates from time to time in writing.”

D.                                 Property Expenses.

1.                                      Section 6 is hereby amended to provide
that with respect to any Multi-Tenant Building, in the case of Property Expenses
for which Tenant is 100% responsible in the Initial Premises but which are
common to all tenants of the applicable Multi-Tenant Building (for example,
replacement of the roof membrane as provided in Section I below, subject to the
limitations provided in the Lease) or costs arising out of Landlord’s repair and
maintenance obligations applicable only to Multi-Tenant Buildings (also as set
forth in Section I below), Tenant shall be responsible only for Tenant’s Pro
Rata Share (as defined in Paragraph 2 below) of such costs.  Such costs shall be
included in Property Expenses for the applicable Building and Tenant shall pay
Tenant’s Pro Rata Share of such Building-specific expenses in accordance with
the procedures set forth in Section 47 of the Lease, as amended hereby.

2.                                      Tenant’s “Pro Rata Share” of any
particular Multi-Tenant Building shall be a percentage calculated by dividing
the rentable square footage of the portion of the Premises located in such
Building by the total rentable square footage of the Building and multiplying
the quotient by 100.

3.                                      With respect to any Multi-Tenant
Building, “Tenant’s Percentage” shall be Tenant’s Pro Rata Share of the
applicable Building’s pro rata share of

14


--------------------------------------------------------------------------------


the rentable square footage of the Complex.  For example, the 4005 Miranda
Building’s pro rata share of the Complex is 28.0189%, so if tenant were to lease
space (less than the entire Building) in the 4015 Miranda Building, Tenant’s
Percentage Share applicable to such space would be equal to 28.0189%, multiplied
by Tenant’s Pro Rata Share of the 4005 Miranda Building, divided by 100.

4.                                      With respect to any Multi-Tenant
Building, (a) clause (iii) of Section 6(a)(i) shall not apply, and any
reasonable costs so incurred by Landlord shall be included in Real Property
Taxes, and (b) Section 6(a)(ii) shall not apply.

5.                                      The following is hereby added to the end
of the 8th sentence of Section 6(b): “, as the same may be amended from time to
time.”

6.                                      With respect to Multi-Tenant Buildings,
(a) the “Common Areas” (and associated “Common Area Expenses”, as set forth in
Section 6(e)) shall include the Common Areas within the building, (b) the
provisions of Section 6(d) requiring that all utilities to the Premises be
separately metered shall not apply, and Landlord shall provide utilities
reasonably determined by Landlord to be standard for the applicable building and
shall include the cost thereof in Property Expenses, and (c) the following shall
be added to the end of the last sentence of Section 6(f): “, except that Tenant
shall pay Tenant’s Pro Rata Share of 100% of such expenses incurred with respect
to Common Areas located in the interior of an applicable Multi-Tenant Building.”

7.                                      The following is added to the end of
Section 6(g)(2) and Section 6(g)(11): “other than deductibles under insurance
carried by Landlord pursuant to this Lease”.

8.                                      The following is added to the end of
Section 6(g)(4): “unless such defects are the result of work performed by Tenant
or any previous tenant in the Premises.”

E.                                      Use.  The 7th sentence of Section 7 of
the Lease shall not apply to any portion of the Premises in a Multi-Tenant
Building.  The 3rd sentence of Section 7 of the Original Lease shall not apply
to the Must-Take Space or any Offering Space.  Tenant acknowledges that the
Ground Lease imposes a fee on certain office uses in the Complex.  Landlord
agrees to cooperate with Tenant in obtaining the agreement of Ground Lessor that
such fee shall not apply to Tenant’s proposed office uses in the Must-Take Space
(and, in the event that Tenant leases any Offering Space, at the time Tenant
seeks Ground Lessor’s consent to such expansion, in such Offering Space);
provided that if Ground Lessor’s agreement is conditioned upon Tenant’s office
uses being ancillary to Tenant’s ongoing research and development uses the
Complex, then if Ground Lessor later imposes an office use fee due to Tenant’s
failure to meet the conditions set forth in Ground Lessor’s consent, Tenant
shall be solely responsible for payment of such use fee.

F.                                      Notices.  Without limiting the
provisions of Paragraph 8 of the Original Lease, notices may also be sent by
overnight or same day courier service to the parties at their respective
addresses set forth in the Lease, as amended hereby, and each notice given in
such manner shall be deemed to have been received on the earlier to occur of
actual delivery or the date on which delivery is refused, or, if Tenant has
vacated the Premises or any other notice address of Tenant without providing a
new notice address, 3 days after notice is deposited with a courier service in
the manner described above.

G.                                     Condition of Premises.  The first two
sentences of Section 11 of the Lease shall not apply to the Must-Take Space or
to any Offering Space.

H.                                    Alterations.

1.                                       The 5th sentence of Section 12.A is
hereby amended to replace “Fifteen Thousand and no/100ths Dollars” with
“Twenty-Five Thousand and no/100ths Dollars.”  The last sentence of Section 12.A
is hereby deleted.

15


--------------------------------------------------------------------------------


2.                                      With respect to any Alterations made in
a Multi-Tenant Building, the 5th sentence of Section 12.A shall not apply and
the following language shall apply in lieu thereof:

“However, Landlord’s consent shall not be required for any Alteration that
satisfies all of the following criteria (a “Cosmetic Alteration”):  (a) is of a
cosmetic nature such as painting, wallpapering, hanging pictures and installing
carpeting; (b) is not visible from the exterior of the Premises or Building;
(c) will not affect the base building systems; and (d) does not require work to
be performed inside the walls or above the ceiling of the Premises. Cosmetic
Alterations shall be subject to all the other provisions of this Section 12.A.”

3.                                      The last sentence of Section 12.B of the
Lease is hereby amended to replace “Additional Deposit” with “Security Deposit
or proceeds of the Letter of Credit”.

4.                                      As provided in the Initial Premises Work
Letter and the Must-Take Work Letter, Section 12.B of the Lease shall apply
generally to the Initial Premises Alterations and the Must-Take Alterations even
though the nature of such improvements is not yet determined; provided that in
determining categories of such improvements for purposes of Section 12.B,
Landlord shall not be required to designate any improvements that are
Nonremovable Tenant Improvements as “Leaseable Nonremovable Tenant Improvements”
(and accordingly will not be required to waive its interest in or subordinate
Landlord’s claim to any such improvements or equipment for the benefit of
Tenant’s lenders or equipment lessors) if such improvements are paid for in
whole or in part by the Initial Premises Allowance or the Must-Take Allowance.

I.                                         Repairs and Maintenance.

1.                                      With respect only to portions of the
Premises located in a Multi-Tenant Building, the following are added to Section
13(a): “(f) mechanical (including HVAC), electrical, plumbing, elevators and
fire/life safety systems serving the Building in general (as opposed to
exclusively serving the Premises), and (g) Common Areas located inside the
Building.”   The cost of such additional items shall be Property Expenses
chargeable to Tenant in accordance with the provisions of the first three
sentences of the second paragraph of Section 13(a).

2.                                      The portion of the 5th sentence of
Section 13(a) prior to the parenthetical is hereby deleted and replaced with “If
at any time the roof membrane of a Building in which a portion of the Premises
is located requires replacement in part or whole as a result of wear and tear”.

3.                                      The 4th, 5th and 6th sentences of the
second paragraph of Section 13(a) shall not apply to any Multi-Tenant Building.

4.                                      With respect to any portion of the
Premises other than the Initial Premises, the 3rd and 4th sentences of Section
13(b)(i) shall apply only to latent defects in the original construction of the
applicable building or to work actually performed by Landlord (as opposed to
work performed by Tenant or any previous tenant in the applicable Premises).

5.                                      Section 13(b)(ii) shall not interpreted
to require Tenant to maintain or repair plumbing, electrical, HVAC or mechanical
systems that are Landlord’s maintenance responsibility pursuant to Section
VIII.I.1 above in any portion of the Premises located in a Multi-Tenant
Building.

J.                                        Damage to Tenant’s Property.  The
first sentence of Section 17 of the Lease is hereby amended to add the words “or
which are otherwise beyond the reasonable control of Landlord” following “or any
other cause whatsoever,” and to add the words “(unless such defects are the
result of work performed by Tenant or any previous tenant in the Premises)” at
the end of such sentence.

16


--------------------------------------------------------------------------------


K.                                    Liability Insurance.  The 6th sentence of
Section 19 shall not apply to any portion of the Premises located in a
Multi-Tenant Building.

L.                                      Other Insurance to be Maintained by
Tenant.  Section 20 of the Lease is hereby amended to provide that Tenant’s
sprinkler leakage endorsement shall include coverage for earthquake sprinkler
leakage.

M.                                 Damage or Destruction.

1.                                      In the second sentence of 21(a) of the
Lease, the word “Building” is hereby replaced with “applicable Building or
Buildings”.

2.                                      The fourth sentence of Section 21(a) of
the Lease is hereby deleted and replaced with the following:

“If damage to the Premises in any particular Building(s) exceeds eighty percent
(80%) of the replacement value of the portion of the Premises located in the
applicable Building(s) (including excavation and foundation), and the estimated
time of reconstruction of the portion of the Premises in the applicable
Building(s) exceeds eighteen (18) months, Landlord shall have the right to
terminate the Lease with respect to the portion of the Premises located in the
applicable Building(s) upon written notice to Tenant.  If Landlord elects to
terminate the Lease pursuant to the foregoing with respect to a portion, but not
all, of the Premises, then Tenant, within 30 days following Landlord’s notice of
such termination, may elect to terminate the Lease with respect to the remainder
of the Premises; provided that such termination right shall be conditioned on
Tenant’s determination, in its reasonable judgment and as set forth in a
representation in Tenant’s termination notice, that Tenant cannot move its
operations that were located in the affected Premises into another portion of
the Premises using commercially reasonable efforts for a total cost to Tenant
that is less than the cost Tenant would reasonably incur to move its entire
operation out of the Complex to another location.  Tenant’s termination of the
Lease with respect to the remaining Premises shall be effective as of the date
specified by Tenant in its notice, but no later than 90 days following
Landlord’s notice of termination. Notwithstanding the foregoing, if Tenant
elects to terminate the Lease with respect to the entire Premises pursuant to
the foregoing, Landlord shall have the option to withdraw its notice of
termination with respect to the portion of the Premises within 30 days following
receipt of Tenant’s notice, in which event the Lease shall continue in full
force and effect and Landlord shall reconstruct the damaged portion of the
Premises in accordance with this Section 21(a).”

3.                                      The sixth sentence of Section 21(a) of
the Lease is hereby deleted and replaced with the following:

“If the estimated time of reconstruction of the portion of the Premises located
in any particular Building(s) (including for these purposes the parking areas
benefiting such portion of the Premises, unless Landlord provides reasonable
alternative parking to Tenant (e.g. valet parking)) exceeds eighteen (18) months
and the damage to the affected portion of the Premises has a material adverse
effect on Tenant’s operations in the portion of the Premises located in the
applicable Building(s), Tenant shall have the right to terminate the Lease with
respect to the portion of the Premises located in the applicable Building(s)
upon written notice to Landlord delivered within 30 days following Landlord’s
notice.  In addition, if Tenant has the right to partially terminate the Lease
pursuant to the foregoing, then Tenant may elect to terminate the Lease with
respect to the remainder of the Premises; provided that such additional
termination right shall be conditioned on Tenant’s determination, in its
reasonable judgment and as set forth in a representation in Tenant’s termination
notice, that Tenant cannot move its operations that were located in the affected
Premises into another portion of the Premises using commercially reasonable
efforts for a total cost to Tenant that is less than the cost Tenant would
reasonably incur to move its entire operation out of the Complex to another
location.  Tenant’s termination of the Lease with

17


--------------------------------------------------------------------------------


respect to the remaining Premises shall be effective as of the date specified by
Tenant in its notice, but no later than 90 days following Tenant’s notice.”

N.                                    Eminent Domain.

1.                                      For purposes of Section 22(a), the
phrase “substantially interfere with Tenant’s use and occupancy thereof” shall
mean that the loss of the use of the portion taken shall materially and
adversely affect Tenant’s operation of its business within the entire Premises. 
A partial taking shall not be deemed to “substantially interfere with Tenant’s
use and occupancy thereof” if Tenant’s uses can be relocated within the overall
Premises in a commercially reasonable manner.

2.                                      In Section 22(a):

(a)                                  The following is added to the end of clause
(ii) of the 3rd sentence: “, amortized over the initial Term”.

(a)                                  The words “the fair market rental value of
the Premises (as defined by paragraph 2(c)” in the 4th sentence are replaced by
“the Prevailing Market value (as defined in the Renewal Option set forth in the
Fourth Amendment)”.

(b)                                 Effective as of the Extension Date, the
words “assuming a CPI increase of five percent (5%) per year” in the
4th sentence are hereby deleted.

(c)                                  The provisions of clause (iv) of the
3rd sentence and the entirety of the 4th and 5th sentences shall not apply to
any portion of the Premises in a Multi-Tenant Building.

5.                                      The following is added to the end of the
first sentence of Section 22(d) of the Lease: “or other reasonable alternative
parking (e.g. valet parking).”

6.                                      Tenant hereby waives any and all rights
under and benefits of Section 1265.130 of the California Code of Civil
Procedure, or any similar or successor laws now or hereinafter in effect, it
being understood that Section 22 of the Lease shall govern the rights and
obligations of Landlord and Tenant in the event of condemnation or eminent
domain.

O.                                    Defaults and Remedies.

1.                                      The first sentence of Section 23(a) is
hereby deleted and replaced with the following: “The abandonment of all of the
Premises, or of any portion of the Premises that constitutes all of the Premises
located in any particular Building.”  The word  “applicable” is added prior to
the word “Premises” in the next sentence.

2.                                      Section 23(c) is hereby amended to add
“Tenant acknowledges that this provision is intended to grant Landlord the
remedy found in Section 1951.4 of the California Civil Code.”

3.                                      The following is hereby added to the end
of Section 23(e): “Payments of Property Expenses shall constitute “Rent” under
the Lease.

4.                                      TENANT HEREBY WAIVES ANY AND ALL RIGHTS
CONFERRED BY SECTION 3275 OF THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174
(c) AND 1179 OF THE CODE OF CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER
LAWS AND RULES OF LAW FROM TIME TO TIME IN EFFECT DURING THE TERM OF THE LEASE
AS AMENDED HEREBY, PROVIDING THAT TENANT SHALL HAVE ANY RIGHT TO REDEEM,
REINSTATE OR RESTORE THE LEASE FOLLOWING ITS TERMINATION BY REASON OF TENANT’S
BREACH.  TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN

18


--------------------------------------------------------------------------------


ANY LITIGATION ARISING OUT OF OR RELATING TO THE LEASE, AS HEREBY AMENDED.

P.                                      Assignment and Subletting.

1.                                      [Intentionally Omitted]

2.                                      The fourth sentence of Section 24 of the
Lease is hereby deleted and replaced with:  “Landlord shall respond to Tenant’s
request for consent within 10 business days.  If Landlord fails to respond
within such 10 business day period, then Tenant may deliver a second request to
Landlord stating that if Landlord does not respond within 5 days after the
second request, landlord’s consent shall be deemed given, and, if Landlord fails
to respond within 5 days after delivery of such second notice, Landlord’s
consent shall be deemed given.”

3.                                      The fifth sentence of Section 24 is
hereby deleted and replaced with the following:

“Tenant may assign this Lease to a successor to Tenant by merger, consolidation
or the purchase of substantially all of Tenant’s assets, or assign this Lease or
sublet all or a portion of the Premises to an Affiliate (defined below), without
the consent of Landlord, provided that all of the following conditions are
satisfied (a “Permitted Transfer”):  (a) Tenant must not be in Default; (b)
Tenant must give Landlord written notice at least 15 Business Days before such
Transfer; and (c) if such Transfer will result from a merger or consolidation of
Tenant with another entity, then the Credit Requirement (defined below) must be
satisfied.  Tenant’s notice to Landlord shall include information and
documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied.  If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement. 
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant.  The “Credit Requirement” shall be deemed satisfied if, as
of the date immediately preceding the date of the Transfer, the financial
strength of the entity with which Tenant is to merge or consolidate is not less
than that of Tenant, as determined (x) based on credit ratings of such entity
and Tenant by both Moody’s and Standard & Poor’s (or by either such agency
alone, if applicable ratings by the other agency do not exist), or (y) if such
credit ratings do not exist, then in accordance with Moody’s KMV RiskCalc (i.e.,
the on-line software tool offered by Moody’s for analyzing credit risk) based on
CFO-certified financial statements for such entity and Tenant covering their
last two fiscal years ending before the Transfer.”

4.                                      The proviso in the first sentence of the
second full paragraph of Section 24 of the Lease is hereby deleted.

Q.                                    [Intentionally Omitted]

R.                                     Recording. At Landlord’s option, Tenant
shall execute for recording a short form memorandum of lease reflecting the
deletion of Section 35 of the Lease.

S.                                      Tenant’s Remedy.  The last clause of the
first sentence of Section 45 of the Lease is hereby amended to replace “Landlord
nor its partners” with “Landlord nor its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, lenders or agents.”

T.                                     Payment of Property Expenses.

1.                                      Notwithstanding anything in Section 47
of the Lease to the contrary, Landlord (a) with respect to any portion of the
Premises located in a in a Multi-Tenant Building shall, and (b) with respect to
any portion of the Premises located in a Building that is fully leased by Tenant
may, at Landlord’s option, include amounts representing a reasonable estimate of
the average monthly cost (determined by dividing the estimated total annual cost
of each such category by 12) of Real Property Taxes and

19


--------------------------------------------------------------------------------


assessments and insurance premiums payable by Tenant in Landlord’s estimated
average expenditures of Property Expenses, for payment on a monthly basis in the
manner provided in Section 47 with respect to Property Expenses, in lieu of
billing Tenant separately for such items.

2.                                      The following is added to the end of the
first paragraph of Section 47: “, provided that such audit is commenced within
12 months following Tenant’s receipt of Landlord’s reconciliation for the
previous 12-month period and thereafter diligently prosecuted to completion.”

3.                                      Section 47 is hereby amended to reflect
that Landlord’s annual reconciliation is prepared on a calendar year basis, with
Landlord’s annual reconciliation statement delivered to Tenant as soon as
practicable following the end of each calendar year.  Landlord shall use
reasonable efforts to furnish the reconciliation statement on or before June 1
of the calendar year immediately following the calendar year to which the
statement applies.

U.                                    Remediation Program.  With respect to
Section 48.B(i), clause (1), Tenant hereby acknowledges and agrees that there
are no “additional Hazardous Materials discovered on the Premises by Tenant
during any baseline testing of the Premises conducted in connection with the
execution of [the Original Lease]” and that the applicable parenthetical is
therefore of no force and effect.

V.                                     Right to Cure Landlord Defaults.  Section
49 of the Lease shall not apply to any space located in a Multi-Tenant
Building.  The last sentence of Section 49 is hereby modified to provide that
Landlord’s obligation to pay interest on costs incurred by Tenant shall commence
upon the 10th day following Tenant’s giving written notice to Landlord together
with reasonable supporting documentation of costs incurred by Tenant.

W.                                Parking.  Effective as of the Must-Take
Effective Date, Tenant shall be entitled to an additional 92 non-reserved spaces
in the parking facility, for a total of 270 spaces.  In addition, Tenant shall
be entitled to convert up to 4 of Tenant’s spaces into reserved spaces, in
locations reasonably determined by Landlord in the vicinity of the Initial
Premises, at no charge during the Extended Term.  Tenant shall be entitled to
additional non-reserved spaces in connection with Tenant’s leasing of any of the
Offering Space at a ratio of 3.3 spaces per 1,000 rentable square feet of
Offering Space leased by Tenant.

X.                                    Environmental Disclosure.  Tenant
acknowledges that (i) the soil and/or groundwater underlying the Foothill
Research Center contain hazardous substances, including volatile organic
compounds, (ii) the Project is subject to certain orders by the California
Regional Water Quality Control Board, San Francisco Bay Region (the “Board”),
and (iii) Tenant has reviewed, to its satisfaction, an environmental site
assessment report dated August 1993, prepared by EMCOM Associates and entitled
“Phase I Environmental Site Assessment”, receipt of which is hereby acknowledged
by Tenant, together with all publicly available information regarding the
environmental condition of such soil land groundwater, and that Landlord has
provided to Tenant an opportunity to review all other materials in Landlord’s
possession regarding the environmental condition of the Foothill Research
Center.  Tenant acknowledges that the land underlying the Premises, as the same
may be expanded, may be subject to various covenants and restrictions may 
imposed by the Board, which covenants and restrictions may impose certain
limitation on the use of the Premises, and Tenant covenants to comply with all
of the terms and conditions of any such covenants and restrictions.  This
Paragraph X is not intended to modify Landlord’s and Tenant’s rights and
obligations set forth in Section 48 of the Lease.

Y.                                     Separation of Lease Document.  Landlord
reserves the right, in Landlord’s sole discretion, to subdivide the legal parcel
containing the 4001 Building, the 4005 Building and the 4009 Building into one
or more separate legal parcels, and to separately sell or finance any one or
more of the four Buildings. In the event of a subdivision after the date of this
Fourth Amendment, or in the event that Landlord elects to market for sale or to
finance one or more of the Buildings separately from other Buildings in the
Complex, then Tenant, upon written

20


--------------------------------------------------------------------------------


request from Landlord, shall enter into new and separate lease agreements
applicable to the portions of the Premises located in the applicable Building(s)
on the same terms and conditions set forth in the Lease, as amended hereby, with
appropriate modifications to reflect the square footage of each respective
portion of the Premises and the location of each respective portion of the
Premises covered by such lease, conditioned upon Landlord paying to Tenant an
amount equal to the reasonable attorney’s fees incurred by Tenant in connection
with review and negotiation of such documentation and the reasonable costs of
having the Letter of Credit re-issued so that it is allocated appropriately;
provided that Landlord shall not be responsible for any attorneys’ fees incurred
by Tenant in connection with preparation of an Arbitration Notice or in
connection with any arbitration procedure. The draft lease(s) shall allocate any
then remaining cash security deposit and/or Letter of Credit between the
resulting leases on a pro rata basis based on relative square footage. Tenant’s
rights and obligations under the Lease with respect to the Containment Facility
shall be included only in the lease document governing the Initial Premises. The
separate leases shall be prepared and executed in accordance with the following
procedure:

1.                                      Landlord shall deliver initial draft
leases to Tenant, and Tenant shall review and provide any reasonable comments
thereon pertaining to whether the draft leases are Accurate (as defined below)
within 30 days following Tenant’s receipt of such drafts by Landlord. Landlord
shall promptly revise the draft leases to accommodate such comments (the
“Revised Drafts”).  Provided that the Revised Drafts are consistent with the
terms and provisions of the Lease, as then amended to date, and this Paragraph 1
and do not significantly impair any of Tenant’s rights under the Lease with
respect to the portion of the Premises in the applicable Buildings (for purposes
of this Section Y, are “Accurate”), Tenant shall execute the Revised Drafts no
later than 15 days following Landlord’s delivery thereof to Tenant (the “Revised
Draft Execution Date”).  If Tenant reasonably and in good faith determines that
the Revised Drafts are not fully Accurate, Tenant may deliver a notice
(“Negotiation Notice”) to Landlord no later than the Revised Draft Execution
Date, which Negotiation Notice shall set forth in reasonable detail the
provisions of the Revised Drafts that Tenant believes are not Accurate.  If
Tenant fails to deliver a Negotiation Notice that meets the requirements of this
Paragraph 1 by the Revised Draft Execution Date, Tenant shall be deemed to have
accepted the Revised Drafts as Accurate.  Promptly following a Negotiation
Notice, Landlord and Tenant shall negotiate reasonably and in good faith to
resolve any specific disputes set forth in Tenant’s Negotiation Notice, and
Landlord shall promptly revise the Revised Drafts to reflect any such agreements
(“Negotiated Drafts”).

2.                                      Provided that the Negotiated Drafts are
Accurate, Tenant shall execute the Negotiated Drafts no later than 15 days
following Landlord’s delivery thereof to Tenant (the “Negotiated Draft Execution
Date”).  If Tenant reasonably and in good faith determines that the Negotiated
Drafts are not fully Accurate, Tenant may deliver a notice (“Lease Arbitration
Notice”) to Landlord no later than the Negotiated Draft Execution Date, which
Lease Arbitration Notice shall set forth in reasonable detail the provisions of
the Negotiated Drafts that Tenant believes are not Accurate.  If Tenant fails to
deliver a Lease Arbitration Notice that meets the requirements of this Paragraph
2 by the Negotiated Draft Execution Date, Tenant shall be deemed to have
accepted the Negotiated Drafts as Accurate.  Upon receipt of a Lease Arbitration
Notice, Landlord shall submit a response to Tenant describing Landlord’s
position on each item identified in Tenant’s Lease Arbitration Notice
(“Landlord’s Response”).

3.                                      Within 15 days following a Lease
Arbitration Notice, Landlord and Tenant each shall select as an arbitrator an
attorney licensed in California with at least 10 years experience in commercial
leasing practice in the Santa Clara County area, provided that such attorney and
any firm with which such attorney is associated does not then represent either
party and has not represented either party in at least 5 years (a “Qualified
Arbitrator”), and the parties shall negotiate reasonably and in good faith to
mutually agree on a third Qualified Arbitrator. If Landlord and Tenant are
unable to agree within such 15 day period on a third Qualified Arbitrator (or if
either

21


--------------------------------------------------------------------------------


party fails to timely select its own Qualified Arbitrator), then the Qualified
Arbitrator(s) previously selected shall select a third (or second and third, if
one party failed to select a Qualified Arbitrator) to complete the arbitration
panel (the “Panel”) of three (3) Qualified Arbitrators.

4.                                      Promptly following selection of the
Panel, the Panel shall review the Lease, as then amended to date, the Negotiated
Drafts, Tenant’s Arbitration Notice and Landlord’s Response. The Panel shall not
have the power to order further discovery.  If the entire Panel determines that
it would be helpful to meet with the parties to discuss their positions on the
issues, upon reasonable notice the parties shall make themselves available at
the time requested by the Panel or shall forfeit the right to so appear.  Within
45 days after selection, the Panel shall issue a written opinion on each item
set forth in Tenant’s Lease Arbitration Notice, which opinion shall approve
Tenant’s proposed language as Accurate, approve Landlord’s proposed language as
Accurate, or provide alternate language approved by the Panel as Accurate, for
each such issue. If the Panel does not unanimously agree on any particular item,
the majority of the Panel members shall prevail. The decisions of the Panel
shall be final and binding on both parties and may be entered as judgment on the
issue in any court having jurisdiction over such dispute.

5.                                      Following the Panel’s decision, Landlord
shall promptly incorporate the Panel’s determinations into the Negotiated Drafts
and circulate “Final Drafts” to Tenant for execution.  Provided that the Final
Drafts accurately incorporate the Panel’s decisions, such Final Drafts shall be
deemed Accurate and Tenant shall execute such Final Drafts within 10 days
following receipt thereof.  Landlord and Tenant may refer any disputes over
whether the Final Drafts accurately reflect the Panel’s decision to the Panel
for a prompt determination (which shall be made by majority of the Panel if the
Panel is not unanimous).

6.                                      Landlord and Tenant shall each be
responsible for fifty percent (50%) of the costs of the arbitration, including
the fees of the Qualified Arbitrators.  Each party shall pay its own attorneys’
fees in connection with Tenant’s Lease Arbitration Notice, Landlord’s Response
and the arbitration procedure.

7.                                      Tenant’s failure to execute one or more
leases that are deemed to be Accurate pursuant to the foregoing procedures
within the time periods set forth therein shall be subject to a cure period of
10 days following written notice from Landlord. If Tenant fails to cure its
noncompliance with this provision within such 10 day cure period, such failure
shall be an incurable default under the Lease, without any further notice or
cure period, and Tenant shall be liable for any and all damages that Landlord
may suffer as a result of Tenant’s failure.

Z.                                     Stanford Consent.   The effectiveness of
this Fourth Amendment and Landlord’s and Tenant’s rights and obligations
hereunder are conditioned upon the receipt of Stanford’s consent to this Fourth
Amendment on terms and conditions acceptable to the parties hereto and by
Stanford and, if required by Stanford, the execution of a nondisturbance and
recognition agreement between Stanford and Tenant. If Landlord and Tenant have
not obtained such consent by the date which is sixty (60) days after the mutual
execution and delivery of this Fourth Amendment by the parties, either party may
terminate this Fourth Amendment by written notice to the other party, effective
as of the date of receipt of such notice, provided that such notice is received
by the other party prior to Landlord and Tenant obtaining such consent. 
Landlord shall have no obligation to disburse any portion of any allowance
provided for in this Fourth Amendment until the required consent and agreement
have been obtained.

X.                                    Miscellaneous.

A.                                   This Fourth Amendment and Exhibits A
through E attached hereto, which are hereby incorporated by reference, set forth
the entire agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Under no circumstances shall

22


--------------------------------------------------------------------------------


Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Fourth Amendment.

B.                                     Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

C.                                     In the case of any inconsistency between
the provisions of the Lease and this Fourth Amendment, the provisions of this
Fourth Amendment shall govern and control.

D.                                    Submission of this Fourth Amendment by
Landlord is not an offer to enter into this Fourth Amendment but rather is a
solicitation for such an offer by Tenant.  Landlord shall not be bound by this
Fourth Amendment until Landlord has executed and delivered the same to Tenant.

E.                                      The capitalized terms used in this
Fourth Amendment shall have the same definitions as set forth in the Lease to
the extent that such capitalized terms are defined therein and not redefined in
this Fourth Amendment.

F.                                      Tenant hereby represents to Landlord
that Tenant has dealt with no broker in connection with this Fourth Amendment
other than CRESA Partners (“Tenant’s Broker”).  Tenant agrees to indemnify and
hold Landlord, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents harmless from all claims of any
brokers other than Tenant’s Broker claiming to have represented Tenant in
connection with this Fourth Amendment, and from all claims of Tenant’s Broker
for a commission in connection with this transaction other than with respect to
the Must-Take Space, as provided below.  Landlord agrees to pay a commission to
Tenant’s Broker pursuant to the terms of a separate agreement.  Landlord agrees
to indemnify and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents harmless from all claims of any
brokers claiming to have represented Landlord in connection with this Fourth
Amendment.

Equity Office Properties Management Corp. (“EOPMC”) is an affiliate of Landlord
and represents only the Landlord in this transaction.  Any assistance  rendered 
by  any agent or employee of EOPMC in connection with this Fourth Amendment or
any subsequent amendment or modification hereto has been or will  be  made  as 
an  accommodation to Tenant solely in furtherance of consummating  the 
transaction  on behalf of Landlord, and not as agent for Tenant.

G.                                     Each party hereto represents that each
signatory of this Fourth Amendment signing on its behalf has the authority to
execute and deliver the same on behalf of the party hereto for which such
signatory is acting.

H.                                    Tenant agrees that neither Tenant nor its
agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Fourth Amendment or disseminate or distribute any
information concerning the terms, details or conditions hereof to any person,
firm or entity without obtaining the express written consent of Landlord or as
required by law.

[SIGNATURES ARE ON FOLLOWING PAGE]

23


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Fourth Amendment
as of the day and year first above written.

 

LANDLORD:

 

 

 

 

 

CA-FOOTHILL RESEARCH CENTER LIMITED
PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

By:

EOM GP, L.L.C., a Delaware limited liability company, its general partner

 

 

 

 

 

 

 

By:

Equity Office Management, L.L.C., a Delaware limited liability company, its
non-member manager

 

 

 

 

 

 

 

 

By:

/s/ KENNETH J. CHURICH

 

 

 

 

 

 

 

 

 

 

Name:

Kenneth J. Churich

 

 

 

 

 

 

 

 

 

 

Title:

Vice President Leasing

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

AFFYMAX, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ ARLENE M. MORRIS

 

 

 

 

 

 

 

 

Name:

Arlene M. Morris

 

 

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

 

 

FEIN:

 

 

 

24


--------------------------------------------------------------------------------


EXHIBIT A

OUTLINE AND LOCATION OF MUST-TAKE SPACE

25


--------------------------------------------------------------------------------


EXHIBIT B

MUST-TAKE WORK LETTER

As used in this Work Letter, the “Premises” shall be deemed to mean the
Must-Take Space, as defined in the Fourth Amendment to which this Work Letter is
attached.

I.                                         Alterations and Allowance.

A.                                   Tenant, following the Must-Take Effective
Date (as defined in the Fourth Amendment), shall have the right to perform
alterations and improvements in the Premises (the “Must-Take Alterations”). 
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform Must-Take Alterations in the Premises unless and until Tenant
has complied with all of the terms and conditions of Section 12 of the Lease,
including, without limitation, approval by Landlord of the final plans for the
Must-Take Alterations and the contractors to be retained by Tenant to perform
such Must-Take Alterations. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  Landlord’s approval
of the contractors to perform the Must-Take Alterations shall not be
unreasonably withheld.  The parties agree that Landlord’s approval of the
general contractor to perform the Must-Take Alterations shall not be considered
to be unreasonably withheld if any such general contractor (i) does not have
trade references reasonably acceptable to Landlord, (ii) does not maintain
insurance as required pursuant to the terms of this Lease, (iii) does not have
the ability to be bonded for the work in an amount of no less than 150% of the
total estimated cost of the Must-Take Alterations, (iv) does not provide current
financial statements reasonably acceptable to Landlord, or (v) is not licensed
as a contractor in the state/municipality in which the Premises is located. 
Tenant acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.

B.                                     Provided Tenant is not in default,
Landlord agrees to contribute the sum of $336,930.00 (the “Must-Take Allowance”)
toward the cost of performing the Must-Take Alterations in preparation of
Tenant’s occupancy of the Premises.  The Must-Take Allowance may only be used
for the cost of preparing design and construction documents and mechanical and
electrical plans for the Must-Take Alterations and for hard costs in connection
with the Must-Take Alterations.  The Must-Take Allowance, less a 10% retainage
(which retainage shall be payable as part of the final draw), shall be paid to
Tenant or, at Landlord’s option, to the order of the general contractor that
performs the Must-Take Alterations, in periodic disbursements within 30 days
after receipt of the following documentation: (i) an application for payment and
sworn statement of contractor substantially in the form of AIA Document G-702
covering all work for which disbursement is to be made to a date specified
therein; (ii) a certification from an AIA architect substantially in the form of
the Architect’s Certificate for Payment which is located on AIA Document G702,
Application and Certificate of Payment; (iii) Contractor’s, subcontractor’s and
material supplier’s waivers of liens which shall cover all Must-Take Alterations
for which disbursement is being requested and all other statements and forms
required for compliance with the mechanics’ lien laws of the state in which the
Premises is located, together with all such invoices, contracts, or other
supporting data as Landlord or Landlord’s mortgagee, if any, may reasonably
require; (iv) a cost breakdown for each trade or subcontractor performing the
Must-Take Alterations; (v) plans and specifications for the Must-Take
Alterations, together with a certificate from an AIA architect that such plans
and specifications comply in all material respects with all laws affecting the
4015 Building, the Complex and the Premises; (vi) copies of all construction
contracts for the Must-Take Alterations, together with copies of all change
orders, if any; and (vii) a request to disburse from Tenant containing an
approval by Tenant of the work done and a good faith estimate of the cost to
complete the Must-Take Alterations.  Upon completion of the Must-Take
Alterations, and prior to final disbursement of the Must-Take Allowance, Tenant
shall furnish Landlord with:  (1) general contractor and architect’s completion
affidavits, (2) full and final waivers of lien, (3) receipted bills covering all
labor and materials expended and used, (4) as-built plans of the Must-

26


--------------------------------------------------------------------------------


Take Alterations, and (5) the certification of Tenant and its architect that the
Must-Take Alterations have been installed in a good and workmanlike manner in
accordance with the approved plans, and in accordance with applicable laws,
codes and ordinances.  In no event shall Landlord be required to disburse the
Must-Take Allowance more than one time per month.  If the Must-Take Alterations
exceed the Must-Take Allowance, Tenant shall be entitled to the Must-Take
Allowance in accordance with the terms hereof, but each individual disbursement
of the Must-Take Allowance shall be disbursed in the proportion that the
Must-Take Allowance bears to the total cost for the Must-Take Alterations, less
the 10% retainage referenced above.  Notwithstanding anything herein to the
contrary, Landlord shall not be obligated to disburse any portion of the
Must-Take Allowance during the continuance of an uncured default under the
Lease, and Landlord’s obligation to disburse shall only resume when and if such
default is cured.

C.                                     In no event shall the Must-Take Allowance
be used for the purchase of equipment, furniture or other items of personal
property of Tenant.  If Tenant does not submit a request for payment of the
entire Must-Take Allowance to Landlord in accordance with the provisions
contained in this Work Letter by December 31, 2011, any unused amount shall
accrue to the sole benefit of Landlord, it being understood that Tenant shall
not be entitled to any credit, abatement or other concession in connection
therewith. Tenant shall be responsible for all applicable state sales or use
taxes, if any, payable in connection with the Must-Take Alterations and/or
Must-Take Allowance.  Landlord shall be entitled to deduct from the Must-Take
Allowance a construction management fee for Landlord’s oversight of the
Must-Take Alterations in an amount equal to 3% of the total cost of the
Must-Take Alterations.

D.                                    Tenant agrees to accept the Premises in
its “as-is” condition and configuration, it being agreed that Landlord shall not
be required to perform any work or, except as provided above with respect to the
Allowance, incur any costs in connection with the construction or demolition of
any improvements in the Premises.

E.                                      This Work Letter shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the Initial Premises or any additions to the Premises in the event of
a renewal or extension of the Extended Term of the Lease, whether by any options
under the Lease or otherwise, unless expressly so provided in the Lease or any
amendment or supplement to the Lease.

F.                                      Section 13 of the Work Letter attached
as Exhibit C to the Original Lease is incorporated herein by this reference with
respect to the Must-Take Alterations.  The Must-Take Alterations shall be
“Tenant Improvements” under the Lease, including for purposes of Section 12.B
and Exhibit E of the Original Lease.  No other provisions of the original Work
Letter shall apply to the Must-Take Alterations, unless specifically set forth
in this Paragraph F.

27


--------------------------------------------------------------------------------


EXHIBIT C

INITIAL PREMISES WORK LETTER

As used in this Work Letter, the “Premises” shall be deemed to mean the Initial
Premises, as defined in the Fourth Amendment to which this Work Letter is
attached.

I.                                         Alterations and Allowance.

A.                                   Tenant, following the full execution of the
Fourth Amendment and Landlord’s receipt of the Letter of Credit required
thereby, shall have the right to perform alterations and improvements in the
Premises (the “Initial Premises Alterations”).  Notwithstanding the foregoing,
Tenant and its contractors shall not have the right to perform Initial Premises
Alterations in the Premises unless and until Tenant has complied with all of the
terms and conditions of Section 12 of the Lease, including, without limitation,
approval by Landlord of the final plans for the Initial Premises Alterations and
the contractors to be retained by Tenant to perform such Initial Premises
Alterations. Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  Landlord’s approval
of the contractors to perform the Initial Premises Alterations shall not be
unreasonably withheld. The parties agree that Landlord’s approval of the general
contractor to perform the Initial Premises Alterations shall not be considered
to be unreasonably withheld if any such general contractor (i) does not have
trade references reasonably acceptable to Landlord, (ii) does not maintain
insurance as required pursuant to the terms of this Lease, (iii) does not have
the ability to be bonded for the work in an amount of no less than 150% of the
total estimated cost of the Initial Premises Alterations, (iv) does not provide
current financial statements reasonably acceptable to Landlord, or (v) is not
licensed as a contractor in the state/municipality in which the Premises is
located.  Tenant acknowledges the foregoing is not intended to be an exclusive
list of the reasons why Landlord may reasonably withhold its consent to a
general contractor.

B.                                     Provided Tenant is not in default,
Landlord agrees to contribute the sum of $1,614,900.00 (the “Initial Premises
Allowance”) toward the cost of performing the Initial Premises Alterations. The
Initial Premises Allowance may only be used for the cost of preparing design and
construction documents and mechanical and electrical plans for the Initial
Premises Alterations and for hard costs in connection with the Initial Premises
Alterations.  The Initial Premises Allowance, less a 10% retainage (which
retainage shall be payable as part of the final draw), shall be paid to Tenant
or, at Landlord’s option, to the order of the general contractor that performs
the Initial Premises Alterations, in periodic disbursements within 30 days after
receipt of the following documentation: (i) an application for payment and sworn
statement of contractor substantially in the form of AIA Document G-702 covering
all work for which disbursement is to be made to a date specified therein;
(ii) a certification from an AIA architect substantially in the form of the
Architect’s Certificate for Payment which is located on AIA Document G702,
Application and Certificate of Payment; (iii) Contractor’s, subcontractor’s and
material supplier’s waivers of liens which shall cover all Initial Premises
Alterations for which disbursement is being requested and all other statements
and forms required for compliance with the mechanics’ lien laws of the state in
which the Premises is located, together with all such invoices, contracts, or
other supporting data as Landlord or Landlord’s mortgagee, if any, may
reasonably require; (iv) a cost breakdown for each trade or subcontractor
performing the Initial Premises Alterations; (v) plans and specifications for
the Initial Premises Alterations, together with a certificate from an AIA
architect that such plans and specifications comply in all material respects
with all laws affecting the 4001 Miranda Building, the Complex and the Premises;
(vi) copies of all construction contracts for the Initial Premises Alterations,
together with copies of all change orders, if any; and (vii) a request to
disburse from Tenant containing an approval by Tenant of the work done and a
good faith estimate of the cost to complete the Initial Premises Alterations. 
Upon completion of the Initial Premises Alterations, and prior to final
disbursement of the Initial Premises Allowance, Tenant shall furnish Landlord
with:  (1) general contractor and architect’s completion affidavits, (2) full
and final waivers of lien,

28


--------------------------------------------------------------------------------


(3) receipted bills covering all labor and materials expended and used,
(4) as-built plans of the Initial Premises Alterations, and (5) the
certification of Tenant and its architect that the Initial Premises Alterations
have been installed in a good and workmanlike manner in accordance with the
approved plans, and in accordance with applicable laws, codes and ordinances. 
In no event shall Landlord be required to disburse the Initial Premises
Allowance more than one time per month.  If the Initial Premises Alterations
exceed the Allowance, Tenant shall be entitled to the Initial Premises Allowance
in accordance with the terms hereof, but each individual disbursement of the
Initial Premises Allowance shall be disbursed in the proportion that the Initial
Premises Allowance bears to the total cost for the Initial Premises Alterations,
less the 10% retainage referenced above. Notwithstanding anything herein to the
contrary, Landlord shall not be obligated to disburse any portion of the Initial
Premises Allowance during the continuance of an uncured default under the Lease,
and Landlord’s obligation to disburse shall only resume when and if such default
is cured.

C.                                     Landlord and Tenant acknowledge that
Tenant may perform improvements in all or any portion of the Must-Take Space
during Tenant’s period of possession thereof pursuant to the Tibco Sublease (the
“Sublease Alterations”), and that any such Sublease Alterations shall be subject
to the terms of the Existing Lease, the Tibco Sublease and the Consent (all as
defined in Recital B of the Fourth Amendment).  Provided that Tenant complies
with all applicable requirements in connection therewith, Landlord hereby agrees
that Tenant may apply up to $250,000.00 of the Initial Premises Allowance
towards the cost of the Sublease Alterations.  Such portion of the Allowance
shall be disbursed in the same manner and subject to the same conditions as
govern disbursements in connection with the Initial Premises Alterations, as set
forth in Paragraph B above and Paragraph D below.

D.                                    In no event shall the Initial Premises
Allowance be used for the purchase of equipment, furniture or other items of
personal property of Tenant.  If Tenant does not submit a request for payment of
the entire Initial Premises Allowance to Landlord in accordance with the
provisions contained in this Work Letter by December 31, 2010, any unused amount
shall accrue to the sole benefit of Landlord, it being understood that Tenant
shall not be entitled to any credit, abatement or other concession in connection
therewith. Tenant shall be responsible for all applicable state sales or use
taxes, if any, payable in connection with the Initial Premises Alterations
and/or Initial Premises Allowance.  Landlord shall be entitled to deduct from
the Initial Premises Allowance a construction management fee for Landlord’s
oversight of the Initial Premises Alterations in an amount equal to 3% of the
total cost of the Initial Premises Alterations.

E.                                      Tenant agrees to accept the Premises in
its “as-is” condition and configuration for the Extended Term, it being agreed
that Landlord shall not be required to perform any work or, except as provided
above with respect to the Initial Premises Allowance, incur any costs in
connection with the construction or demolition of any improvements in the
Premises.

F.                                      This Work Letter shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the Must-Take Space (except as provided in Paragraph C above) or any
additions to the Premises in the event of a renewal or extension of the Extended
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

G.                                     Section 13 of the Work Letter attached as
Exhibit C to the Original Lease is incorporated herein by this reference with
respect to the Initial Premises Alterations. The Initial Premises Alterations
shall be “Tenant Improvements” under the Lease, including for purposes of
Section 12.B and Exhibit E of the Original Lease.  No other provisions of the
original Work Letter shall apply to the Initial Premises Alterations, unless
specifically set forth in this Paragraph G.

29


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF LETTER OF CREDIT

[Name of Financial Institution]

Irrevocable Standby

Letter of Credit

No.                                           

Issuance Date:                          

Expiration Date:                       

Applicant: Affymax, Inc.

Beneficiary

CA-Foothill Research Center Limited Partnership

c/o Equity Office

1740 Technology Drive, Suite 150

San Jose, California  95110

Attention: Foothill Property Manager

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
                              U.S. Dollars ($                            )
available for payment at sight by your draft drawn on us when accompanied by the
following documents:

1.                                       An original copy  of this Irrevocable
Standby Letter of Credit.

2.                                       Beneficiary’s dated statement
purportedly signed by an authorized signatory or agent reading: “This draw in
the amount of                          U.S. Dollars ($                 ) under
your Irrevocable Standby Letter of Credit No.                                 
represents funds that we are entitled to draw pursuant to the terms of that
certain lease by and between CA-Foothill Research Center Limited Partnership, a
Delaware limited partnership, as landlord, and Affymax, Inc., a Delaware
corporation (as successor in interest to Affymax Research Institute, a
California corporation), as tenant, and/or any amendment to the lease or any
other agreement between such parties related to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit.  A copy of any such notice shall also be sent, in the
same manner, to:  Equity Office Properties Trust, 2 North Riverside Plaza, Suite
2100, Chicago, Illinois 60606, Attention: Treasury Department.  In addition to
the foregoing, we understand and agree that you shall be entitled to draw upon
this Irrevocable Standby Letter of Credit in accordance with 1 and 2 above in
the event that we elect not to renew this Irrevocable Standby Letter of Credit
and, in addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease.  We
further acknowledge and agree that:  (a) upon receipt of the documentation
required herein, we will honor your draws against this Irrevocable Standby
Letter of Credit without inquiry into the accuracy of Beneficiary’s signed
statement and regardless of whether Applicant disputes the content of such
statement; (b) this Irrevocable Standby Letter of Credit shall permit partial
draws and, in the event you elect to draw upon less than the full stated amount
hereof, the stated amount of this Irrevocable Standby Letter of Credit shall be
automatically reduced by the amount of such partial draw; and (c) you shall be
entitled to transfer your interest in this Irrevocable Standby Letter of Credit
from time to time and more than one time without our approval and without
charge.  In the event of a transfer, we reserve the right to require reasonable
evidence of such transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice

30


--------------------------------------------------------------------------------


for Documentary Credits (1993 revision) ICC Publication No. 500.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                                                        
to the attention of
                                                               .

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

[name]

 

 

 

 

 

[title}

 

 

31


--------------------------------------------------------------------------------


EXHIBIT E-1

OUTLINE AND LOCATION OF OFFERING SPACE

4005 Miranda, Suite 100

32


--------------------------------------------------------------------------------


EXHIBIT E-2

OUTLINE AND LOCATION OF OFFERING SPACE

4005 Miranda, Suite 150

33


--------------------------------------------------------------------------------


EXHIBIT E-3

OUTLINE AND LOCATION OF OFFERING SPACE

4005 Miranda, Suite 160

34


--------------------------------------------------------------------------------


EXHIBIT E-4

OUTLINE AND LOCATION OF OFFERING SPACE

4005 Miranda, Suite 175

35


--------------------------------------------------------------------------------


EXHIBIT E-5

OUTLINE AND LOCATION OF OFFERING SPACE

4009 Miranda, Suite 100

36


--------------------------------------------------------------------------------


EXHIBIT E-6

OUTLINE AND LOCATION OF OFFERING SPACE

4009 Miranda, Suite 200

37


--------------------------------------------------------------------------------


EXHIBIT E-7

OUTLINE AND LOCATION OF OFFERING SPACE

4009 Miranda, Suite 225

38


--------------------------------------------------------------------------------


EXHIBIT E-8

OUTLINE AND LOCATION OF OFFERING SPACE

4009 Miranda, Suite 250

39


--------------------------------------------------------------------------------